Harris v Ward Greenberg Heller & Reidy LLP (2017 NY Slip Op 04971)





Harris v Ward Greenberg Heller & Reidy LLP


2017 NY Slip Op 04971


Decided on June 16, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, AND CURRAN, JJ.


672 CA 16-01567

[*1]DAVID G. HARRIS, PLAINTIFF-APPELLANT,
vWARD GREENBERG HELLER & REIDY LLP, TONY SEARS, THOMAS S. D'ANTONIO, SYRACUSE UNIVERSITY, NANCY CANTOR, ERIC SPINA, MELVIN STITH, RANDAL ELDER, SUSAN ALBRING AND BRIAN DEJOSEPH, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


DAVID G. HARRIS, PLAINTIFF-APPELLANT PRO SE. 
WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (HAROLD A. KURLAND OF COUNSEL), FOR DEFENDANTS-RESPONDENTS WARD GREENBERG HELLER & REIDY LLP, TONY SEARS, AND THOMAS S. D'ANTONIO. 
WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (TONY R. SEARS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS SYRACUSE UNIVERSITY, NANCY



	Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered July 28, 2016. The order directed plaintiff to pay attorneys fees. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Harris v Ward Greenberg Heller & Reidy LLP ([appeal No. 1] ___ AD3d ___ [June 16, 2017]).
Entered: June 16, 2017
Frances E. Cafarell
Clerk of the Court